The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                               Wednesday, March 18, 2015

                                   No. 04-14-00731-CR

                                  Stephanie M. TREJO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR0086W
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
      The Appellant’s pro se motion to dismiss appeal is deemed MOOT.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court